DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                   FOURTH DISTRICT

DAVID NORWOOD, SCOTT NORWOOD, and SCOTT NORWOOD as the
        trustee for the ESTATE OF NANCY W. NORWOOD,
                            Appellants,

                                          v.

                     WELLS FARGO BANK, N.A., et al.,
                               Appellee.

                                   No. 4D19-872

                                    [July 9, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; William L. Roby, Judge; L.T. Case No. 2016-CA-000042.

    Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale,
for appellants.

  Brittney L. Difato, Sara F. Holladay-Tobias, and Emily Y. Rottmann of
McGuireWoods LLP, Jacksonville, for appellee.

PER CURIAM.

    Affirmed. 1

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                               *          *          *

    Not final until disposition of timely filed motion for rehearing.



1   We are mindful of the issuance of Administrative Order SC20-23, Amendment
4 (the requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue
a writ of possession “forthwith” remains suspended through June 30, 2020) and
Executive Order 20-159 (extending, until 12:01 a.m. on August 1, 2020,
Executive Order 20-94, which suspends and tolls any statute providing for a
mortgage foreclosure cause of action under Florida law). We trust any motions
directed to those orders shall be filed in the lower tribunal upon issuance of our
mandate.